NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE DEVICOR MEDICAL PRODUCTS, INC.
201 1- 1413
(Reexamination No. 90/OO8,995)
Appea1 from the United States Patent and Trademark
Office, B0ard of Patent Appeals and Interferences'.
ON MOTION
ORDER
Devic0r Medica1 ProductS, Inc. moves for a 30-day ex-
tension of time, until Dece1nber 13, 2011, to file its reply
brief,
Upon consideration the-reof,
IT IS ORDERED THATZ
The motion is granted

IN RE DEVICOR MEDICAL PRODUCTS
FOR THE CoURT
 0 6  lsi Jan HorbaIy
Date
cc: Mark P. Levy, Esq.
Raymond T. Chen, ESq.
321
Jan Horba1y
C1erk
Fl
E|.8. COUR'f Oil5Eil?PEALS FOR
THE FEDERAl. ClRCU\T
DEC 0 5 2011
.IAN HORBA|.Y
CLERK